Exhibit 5.1 Sheppard, Mullin, Richter & Hampton LLP 650 Town Center Drive, 4th Floor Costa Mesa, California 92626-1993 714.513.5100 main 714.513.5130 fax www.sheppardmullin.com December 6, 2016 First Foundation Inc. 18101 Von Karman Avenue, Suite 700Irvine, California 92612 Re: Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as special counsel to First Foundation Inc., a Delaware corporation (the “Company”), in connection with the preparation of a registration statement on FormS-3 (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Act”), with respect to the registration and public offering by the Company, from time to time, pursuant to Rule415 under the Act, of up to $200,000,000 in aggregate initial offering price of securities, consisting of the following: (i)shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), (ii)shares of the Company’s preferred stock, par value $0.001 per share (the “Preferred Stock”), (iii)depositary shares representing fractional interests in shares of Preferred Stock (the “Depositary Shares”), (iv) senior debt securities of the Company (“Senior Debt Securities”) and subordinated debt securities of the Company (“Subordinated Debt Securities,” and collectively with the Senior Debt Securities, the “Debt Securities”), (v) purchase contracts to purchase Common Stock, Preferred Stock, Depositary Shares or Debt Securities (the “Purchase Contracts”), (vi) warrants to purchase Common Stock, Preferred Stock, Depositary Shares or Debt Securities (the “Warrants”), (vii) rights to purchase Common Stock, Preferred Stock, Depositary Shares or Debt Securities (the “Rights”) and (viii) units consisting of a combination of two or more of the above securities (the “Units” and, together with the Common Stock, Preferred Stock, Depositary Shares, Debt Securities, Purchase Contracts, Warrants and Rights, the “Securities”). The Registration Statement includes a form of prospectus (the “Prospectus”) which provides that it will be supplemented in the future by one or more supplements to the Prospectus (each, a “Prospectus Supplement”) in connection with each offering of Securities.
